DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the network device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the network device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Objections
Claim 20 is objected to because of the following informalities:  at the end of line 4 of the claim there is an extra colon.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 13-15, and 17 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Gopal et al., US Patent Application Publication Number 2016/0112907 (hereinafter Gopal).
Regarding claims 1 and 14, Gopal discloses a method for selecting a cell, comprising: searching, by a terminal device, for a target frequency point according to at least one of pre-configured first configuration information, second configuration information configured by a network through dynamic signaling, and a working mode set by a user; and performing, according to a situation of cells at the target frequency point, cell selection or cell reselection [paragraph 0037].
Regarding claims 2 and 15, Gopal discloses wherein the first configuration information comprises information of a first frequency point set and/or first frequency priority information [paragraph 0040, 0051], and the second configuration information comprises information of a second frequency point set and/or second frequency priority information [paragraphs 0037-0038].
Regarding claims 4 and 17, it is inherent that the second frequency priority information has a priority higher than a priority of the first frequency priority information, and the working mode set by the user has a priority higher than the first configuration information and the second configuration information as Gopal suggests prioritizing the working mode of the terminal device [see paragraph 0040].
Regarding claim 13, Gopal discloses a method for selecting a cell, comprising: determining, by a network device, second configuration information according to at least one of capability of a terminal device, subscription information, and preference of a terminal device; and sending, by the network device, the second configuration information to the terminal device [paragraph 0037].

Claim(s) 1, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fujishiro et al., US Patent Application Publication Number 2018/0352508 (hereinafter Fujishiro).
Regarding claims 1 and 14, Fujishiro discloses a method for selecting a cell, comprising: searching, by a terminal device, for a target frequency point according to at least one of pre-configured first configuration information, second configuration information configured by a network through dynamic signaling, and a working mode set by a user; and performing, according to a situation of cells at the target frequency point, cell selection or cell reselection [paragraphs 0009, 0027].
Regarding claim 13, Fujishiro discloses a method for selecting a cell, comprising: determining, by a network device, second configuration information according to at least one of capability of a terminal device, subscription information, and preference of a terminal device; and sending, by the network device, the second configuration information to the terminal device [paragraphs 0009, 0027].



Allowable Subject Matter
Claims 5-8, 10, 11, 18-21, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIKA WASHINGTON whose telephone number is (571)272-7841.  The examiner can normally be reached on Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EAW/
July 13, 2021

/ERIKA A WASHINGTON/Primary Examiner, Art Unit 2644